Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Dec 23 2014, 10:04 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:

THOMAS C. ALLEN                                        GREGORY F. ZOELLER
Fort Wayne, Indiana                                    Attorney General of Indiana

                                                       DAVID DICKMEYER
                                                       ROBERT J. HENKE
                                                       Deputy Attorneys General
                                                       Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION     )
OF THE PARENT-CHILD RELATIONSHIP OF: )
                                     )
L.D.H., D.M.H., K.M.H., AND N.M.H.   )
(MINOR CHILDREN)                     )
                                     )                 No. 02A04-1405-JT-212
B.J.H. (MOTHER),                     )
                                     )
        Appellant-Respondent,        )
                                     )
               vs.                   )
                                     )
THE INDIANA DEPARTMENT OF            )
CHILD SERVICES,                      )
                                     )
        Appellee-Petitioner.         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Charles F. Pratt, Judge
                         The Honorable Lori K. Morgan, Magistrate
                      Cause Nos. 02D08-1307-JT-66, 02D08-1307-JT-67,
                           02D08-1307-JT-68, 02D08-1307-JT-69
                                       December 23, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION
BAILEY, Judge
                                           Case Summary

        B.J.H. (“Mother”)1 appeals the termination of her parental rights upon the petition

of the Allen County Department of Child Services (“DCS”). We affirm.

                                                 Issue

        Mother presents one issue for review, which we restate as: whether DCS

established, by clear and convincing evidence, the requisite statutory elements to support

the termination decision.

                                  Facts and Procedural History

        On October 31, 2011, L.D.H., D.M.H., K.M.H., and N.M.H. (collectively,

“Children”) were removed from Mother’s home after medical examinations of Children

revealed signs of physical abuse. Children were adjudicated Children in Need of Services

(“CHINS”) on November 29, 2011, after Mother admitted to the allegations that Children

suffered severe physical and psychological abuse at the hands of Mother’s live-in boyfriend

and that Mother failed to seek timely medical treatment for Children.

        Mother subsequently was charged with four counts of Neglect of a Dependent

Resulting in Bodily Injury, as Class C felonies.2 On October 29, 2012, the trial court

accepted her guilty plea and sentenced her to eight years in the Indiana Department of

Correction (“DOC”), with all eight years suspended to probation.



1
  Father is deceased.
2
  Ind. Code § 35-46-1-4(b)(1)(A). This offense is now a Level 5 felony. We refer to the version of the
statute in effect at the time of Mother’s offense.

                                                    2
          While on probation, Mother was charged with and pleaded guilty to Battery

Resulting in Bodily Injury, as a Class A Misdemeanor,3 stemming from an unrelated

incident at a nightclub. As a result, the State filed a verified petition to revoke Mother’s

probation in the Neglect case. Mother’s probation was revoked on May 15, 2013, and she

was ordered to serve all remaining suspended time in the DOC.

          Mother has been incarcerated since her arrest for the probation violation on

February 14, 2013. Her earliest projected release date is January 28, 2017.4 Despite

reunification efforts made when Mother was not in jail, Children have never returned home.

D.M.H., K.M.H., and N.M.H. have been in foster care since their removal in 2011. L.D.H.

was initially in foster care; however, in July 2013 he was moved to a youth residential

facility that could provide intensive treatment for his serious psychological and behavioral

health issues.

          On July 24, 2013, DCS filed a verified petition for involuntary termination of

parental rights. Hearings on the petition were conducted on January 9, 13, 16, and 17,

2014. On April 16, 2014, the court issued an order terminating Mother’s parental rights.

Mother now appeals.

                                      Discussion and Decision

                                         Standard of Review




3
    I.C. § 35-42-2-1(a)(1)(A).
4
 If Mother participates in certain programs offered by the DOC, she may be eligible for earlier release.
As of trial, Mother had enrolled in, but not completed, some of these programs.
                                                    3
       Our standard of review is highly deferential in cases concerning the termination of

parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This Court will not

set aside the trial court’s judgment terminating a parent-child relationship unless it is

clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997). When

reviewing the sufficiency of the evidence to support a judgment of involuntary termination

of a parent-child relationship, we neither reweigh the evidence nor judge the credibility of

the witnesses. Id. We consider only the evidence that supports the judgment and the

reasonable inferences to be drawn therefrom. Id.

       Where, as here, the trial court enters findings of fact and conclusions thereon, we

apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). First, we determine whether the evidence supports the

findings, and second we determine whether the findings support the judgment. Id. A

judgment is clearly erroneous if the findings do not support the court’s conclusions or the

conclusions do not support the judgment. Id.

       Requirements for Involuntary Termination of the Parent-Child Relationship

       Parental rights are of a constitutional dimension, but the law provides for the

termination of those rights when the parents are unable or unwilling to meet their parental

responsibilities. Id. The purpose of terminating parental rights is not to punish the parents,

but to protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans.

denied.




                                              4
       Indiana Code section 31-35-2-4(b)(2) sets out the elements that DCS must allege

and prove by clear and convincing evidence in order to terminate a parent-child

relationship:

       (A) that one (1) of the following is true:

                (i)     The child has been removed from the parent for at least six (6)
                        months under a dispositional decree.
                (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                        reasonable efforts for family preservation or reunification are
                        not required, including a description of the court’s finding, the
                        date of the finding, and the manner in which the finding was
                        made.
                (iii)   The child has been removed from the parent and has been
                        under the supervision of a local office or probation department
                        for at least fifteen (15) months of the most recent twenty-two
                        (22) months, beginning with the date the child is removed from
                        the home as a result of the child being alleged to be a child in
                        need of services or a delinquent child;

       (B) that one (1) of the following is true:

                (i)     There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                (ii)    There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                (iii)   The child has, on two (2) separate occasions, been adjudicated
                        a child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

If the court finds that the allegations in a petition described above are true, the court shall

terminate the parent-child relationship. I.C. § 31-35-2-8(a).

                                            Analysis


                                                5
       Mother contends that insufficient evidence supports the trial court’s termination

order. She does not challenge the court’s determinations under Indiana Code subsections

31-35-2-4(b)(2)(A) (removal), (B) (conditions and well-being), or (C) (best interests).

Mother challenges only the determination under subsection (D), that is, whether DCS has

proven by clear and convincing evidence that there is a satisfactory plan for the care and

treatment of Children.

       Under subsection (D), a plan for the care and treatment of a child “need not be

detailed, so long as it offers a general sense of the direction in which the child will be going

after the parent-child relationship is terminated.” In re D.D., 804 N.E.2d 258, 268 (Ind. Ct.

App. 2004), trans. denied. At the termination hearing, DCS Family Case Manager Jennifer

Kracium testified that DCS’s plan for the care and treatment of Children is adoption. In

the trial court’s findings of fact and conclusions thereon, the court found that DCS “has a

satisfactory plan for the care and treatment of the children, which is placement of the

children for adoption.” (Appellant’s App. at 35.) The evidence therefore supports the trial

court’s findings, and the findings support the judgment of involuntary termination.

       Mother argues, however, that adoption is not a satisfactory plan in this case because

“three of the children have substantial psychological needs which require specialized care

making it unlikely they would be adopted.” (Appellant’s Br. at 16.) We have not found

any authority, and Mother cites none, to support her argument that adoption is not a

satisfactory plan for children who have suffered severe physical and psychological trauma

– trauma caused by the prolonged abuse and neglect that necessitated their removal in the

first place – because their injuries may, in theory, reduce their chances of being adopted.

                                               6
       Rather, this Court repeatedly has held that adoption is a satisfactory plan even when

a specific adoptive family has not yet been identified. See Lang v. Starke Cnty. Office of

Family & Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007) (“The fact that there was not

a specific family in place to adopt the children does not make the plan unsatisfactory.”),

trans. denied; D.D., 804 N.E.2d at 268 (holding that a plan for adoption, either by the

current foster family or another family, was satisfactory because it provided a general sense

of direction for the child’s care and treatment); In re B.D.J., 728 N.E.2d 195, 204 (Ind. Ct.

App. 2000) (same). DCS therefore established that there is a satisfactory plan for the care

and treatment of Children.

                                        Conclusion

       DCS established, by clear and convincing evidence, the requisite elements of

Indiana Code section 31-35-2-4(b)(2).        Accordingly, the trial court’s judgment of

involuntary termination of the parent-child relationship was not clearly erroneous.

       Affirmed.

ROBB, J., and BROWN, J., concur.




                                             7